1
2                                                                         O
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    MARCOS CERAS,                              Case No. 2:14-cv-09177-RGK-KES
12                Petitioner,
13          v.                                 ORDER ACCEPTING FINAL REPORT
                                              AND RECOMMENDATION OF UNITED
14    G. J. JANDA, Warden,                       STATES MAGISTRATE JUDGE
15                Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
19   other records on file herein, and the Final Report and Recommendation of the
20   United States Magistrate Judge. Further, the Court has engaged in a de novo
21   review of those portions of the initial Report and Recommendation to which
22   objections were made, and has considered the new evidence submitted with those
23   objections. (Dkt. 59.) The Court accepts the report, findings, and
24   recommendations of the Magistrate Judge.
25   //
26   //
27   //
28
1          IT IS THEREFORE ORDERED that Judgment be entered dismissing
2    Grounds 1, 3, 4, and 6 as procedurally barred, and denying Grounds 2 and 5 as
3    unmeritorious.
4
5    DATED: February 21, 2020
6                                         ____________________________________
7                                         R. GARY KLAUSNER
                                          UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
